Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 9/7/2021. 
The following is the status of claims: claims 1-20 have been amended. 
Thus, claims 1-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 9/7/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 10, and 17, the claimed features in
independent claim 1 (and substantially similar independent claim 10 and claim 17):

“one or more hardware processors; and
a non-transitory memory storing computer-executable instructions, that in response
to execution by the one or more hardware processors, causes the system to perform
operations comprising:

receiving a search request based on an index of keywords, wherein the index of


accessing, from a plurality of free-text documents, a first free-text document
comprising a plurality of word instances;

generating a plurality of input word tokens based on matching word instances in the first free-text document to the first entity name wherein each input word token in the plurality of input word tokens corresponds to a word instance within the first free-text document that matches any one keyword in the sequence of keywords of the first entity name; 

calculating, for each input word token in the plurality of input word tokens, a similarity value based on a level of similarity between the corresponding word instance and a matched keyword in the first entity name;

determining a plurality of solution sets based on the plurality of input word tokens, wherein each solution set in the plurality of solution sets comprises a subset of the plurality of input word tokens having corresponding word instances that match the sequence of keywords of the first entity name;

calculating, for each solution set in the  plurality of solution sets, a respective solution set score based on the similarity values calculated for the corresponding subset of the plurality of input word tokens and distances between the corresponding word instances within the first free-text document; and determining a match between the first free-text document and the first entity name based on a first solution set score calculated for a first solution set from the plurality of solution sets satisfying a score threshold”;



The closest prior art:
Li et al., US Pub. No. 2013/0332438, teaches improved methods for generating search engine results pages are provided where a user provides a search engine with one or more query terms and the query terms may be associated with an intent, e.g. product entity, store entity, person entity, where the search engine classifies the query and identifies search results that correspond to the query and the search results are grouped based on intents associated with the query and a graphical user interface displays the grouped on search results and allows the user to modify the groupings where the graphical user interface is also updated with entity or entity attributes corresponding to the intents used to group the search results;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 12/30/2019, with particular attention to paragraphs 0034-0039; and the examiner also found figures 3 and 4 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        10/20/2021